,

4 Case 20-10343-1S§ Doe 4519" Filed 05/18/21. Pagel of 14

 

ee , " 4 2 | ‘ » vv) 2
| YC OUTS Lb COU fF ALM
o
SA
f
= A Yt? A C
4 ” ‘ A j >
a / i/A¢ Lo4 Z
, ‘ ~/
ws .
, | d re
'

;
A
‘
f { ee \
0 J :
y ; é : { : ; - ‘ ( g
} a
. 4 ‘
4 . - / i
A ) , 3 ; :
|
\ ( j ff s
U~ \ A x ? ' e is ) 4 ( £9 dy 7 ” ’ ~ / f ts
7 if v 7 f 4a 3S é sf a _f if ¢ ’ S
£ :

 

Aw
Case 20-10343-LSS Doc 4519 Filed 05/18/21 Page 2 of 11

94, Motto was A poet Aetst De
| {Kerbed he |

—DSe@reen Plas
L SO TT ware
Vel) 410 Trutw by werds
| itonty +tulane ox pete Ast onk
be Fete de Aiabholrea "PolhWonse
hwy Chaser

rv, OW. Aunonser Aud do n
| Abo U + iy

SD teld alot af lawyas wCheago
Ttald aku o Wicd rented =
Mews aflery , Mere, Published my Ste

Lunde Sdandipe of SOA Tuas SI gC
ok-God, byut|Zwas lecnlyd of brew, 4

sad TF Lous o bey OUV Tammand ure _v
hur LOW DAS tas. Ao 4 O04 bs. wr that
laden ceodized? CUbS Cours Gre
|} on tle 0 rey, +o deVour and 50 otte
lOnd oven zlach heck Cach Cam

+0 Cu” S ¢ oluts a Boys covts » Enjoy<
0 eee Haun us, Mork ments ov
yrarl € x

| co cans
of Blow
Choco la

   

 

she \ned. G-vrs LS

g Poe bn

On Neon —rerion

 

ey VAP S yveles Qe en

ae Fudge

cycles (hn

iS + CM. Ld +o SY \ se. Th 7 a

Judge |Z//

yrus -} le+ \acol ore ro |
(2e of hy { é:¢ {3 { ie

Ke fused
Tore,

Pref |
vil)
Pol, ae
Vind |
DS) OUD —
Li? fame

 

SRechial Valine Hrat donated $

id vo |
| Fevers |
babi Be

 

 

Chil heed F
lat home, lybya —

| Ws

 

be gan Diietng UV
   
  
   
   
  

Case 20-10343-LSS Doc 4519 Filed 05/18/21 Page 3 of 11

9a td seoream eu \oval bA+le Site |
ge Bot dogs with mayo awaKelehu@
dE SHewdse | Shae, VK , my MOtLY le

. an te Cvy “Wry 1s my Chile dong
Bad § bhrat~ is ‘te Ovoblem” tte my _
ul ¢- Lilknow sh wecaus e Sayer
lef drat for 10 years tre guilt hue
ay bo & pad! Ccysen lhecaute Suge FZ
WAH rg pce ery LW he Nh, Ske hoe! MJ/O
C\ne what bell twee Swollewing
Whar color i+wes  Trervcer a vel ge :
ed webins alot every jrmo Ofer Z
Carimg bene Prem Cub $ cous me Cs1Hgt

a 08 Xt: is the G f Si 4 ime Somecmo \WV/@ n-> Sw
Read oc hear prot bella leOShd —
20s Pre been went thee, MY Mreuts togle
Ime to Ageovs, S £@o7f vl LH iniling just
Ries what TJ 2am lead a \old Mma! jn 4A 4
ee hel Lo Chor vl p olich DOU S$ Gees OF
ge Ydoas- My fuments sever Suspecded
ww" (Noy lee +ten, Taras, Cond Moll
ls Shawmod, Zmiw boy scouts [9767 __
tm tal LATS" rent Jo Stenved Kook Za
Went Misr thst -lac Von res.
wy Ddult lik, the be aol Q) nies my
team leq clon, he lass CoA me, 5 Sd

Wh lecae
i Sie isl tlle sac

MY fLIENCA

 

fin

 

 
Case 20-10343-LSS Doc 4519 Filed 05/18/21 Page 4of11 j

 
     

Filed 05/18/21 Page 5of11

r YC oY)

a) bo Nt Tt DIE oN
| ON ; a \AKE
Case 20-10343-LSS Doc 4519 Filed 05/18/21 Page6éof11 ii

 

 
 

 

Case 20-10343-LSS Doc 4519 Filed 05/18/21 Page 7 of11

can sy fley Unidas tan

 

5 22 No bod.

 

 

 

lnpnjless prey lbwed tee Kell cmH |
__ lho dove UL, pecause oe
_lgavewe Wek pres no Ga/ wilflas

 

 

 

 

 

 

 

 

i fwd Ov ber envo\yved with «STD
DT was tol& Lagos Vi 2 Dla
to Tru Wn WK =F ex peren VAS |

l|AAwlds Ze aut kee~ port, da \o_
Pl Sr ¥, un Avet Social gee do ty |
F  lUdIfSS OT Oh ae IN SOMA vee

Conse  — Cans sleef lek!

 

 

StH?

mm. Commun Cals on TV, You s

_— »

_ sh ont. Uke Helaw Can Se
— Ate eUleck oF  Wlenzw hean tt,

TT oet NNGReey UflSet, Lhide

 

under 2 blankets (. shar
| i 2 Sinslemen Gell

———

; le Canse 4
ld ie W\  DLU4uras SOLU ally | so lf

| LY Od A, +tat Y3van ip OT wy
: Lom (Le Wr101 rl M2, ae Fo Fag

h Money to lve on 4/ _
Td get QAlS cane thraenls
ce inered es re eat .
L_ € V\WLO Ye Bi Pe a ke
aiad So Oo Evangelisin , to Share.
wy lone SU Menivny ¢lGin ¢ Abies Z |
Mwolit fol God, Ld lil@ to wse_
n-hbook on '0Y ScDUIS Sex Heute

 

 

Bib

     

 

lo

Bek +#le *NICTILMIZEO “by.

covutsat- OmMEGRCA!’
Case 20-10343-LSS Doc 4519 Filed 05/18/21 Page 8 of11

 
Case 2010048186 die 4519 7Fledosnalet, Phagé gmag / /
Me, (Because 7 t1s+ — Ele by

 

 

Bad Yad by, FA Ge

 

1A ALE OO YS OA)
Home with «4 it place Liat

 

Zpeve, fh 4d “vcal Wada g

 

LAV + Zel Llée FOO -

 

 

Loot hace a lhjh=choo lomo.
Tod Ule me

 

 

Zd lilalo mint ded bo Vb

 

| Some Lay S0ovw,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“LI (Lo lou (31g boot
1Amaet Oa Shivg tor MG

 

 

 

bt Like £0 Pt Cau LG

aid ME,

 

 

epi a gd one
Case 20-10343-LSS Doc 4519 Filed 05/18/21 Page 10 of 11

 
  

SANTA ANA CA S2G013: aot:
at en 2

14 MAY 2021PM 5 Beier: y .
SSS fai et ¢ nnn £4!
xchat b=: 1" ? YUU. I
AD Le FO 4

LEGAL MAIL
f | am tt he ‘A ore rf ‘fm ny S,
FOLIOE : ew tr cb huay 1S, Ver el Nn

   

LSE i Pa ape E a PU ffnp eh APP apap ag dy Appy ag off fifi vapid

oO
al
LO
i
oO
°
Qa
WY)
wn
-!
+t
©
Oo
"J
Oo
N
w
Yn
©
O
